Citation Nr: 0923699	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-09 485	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral hearing 
loss, rated 20 percent disabling prior to November 14, 2007; 
and 40 percent disabling beginning on November 14, 2007.

3.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's PTSD, tinnitus and bilateral hearing loss increased 
rating claims.  In addition, this decision denied the 
Veteran's TDIU claim.

The Board's September 2005 decision denied the Veteran's PTSD 
and bilateral hearing loss increased rating claims, as well 
as denying his TDIU claim.  No decision was issued as to his 
tinnitus increased rating claim as a stay on such claims had 
been imposed by the Secretary of Veterans Affairs pending the 
adjudication of a case before the United States Court of 
Appeals for the Federal Circuit.  

This decision was appealed to the Court of Appeals for 
Veterans Claims (CVAC).  An August 2006 order vacated and 
remanded the Board's September 2005 decision per an August 
2006 Joint Motion for Remand.

In August 2006, the Veteran was informed that his previous 
attorney had retired from practicing law and that VA would no 
longer be able to recognize him as the Veteran's 
representative.  The Veteran was advised that he could choose 
to represent himself, or appoint a Veterans' Service 
Organization or a different private attorney to represent 
him.  No response to this letter has been received nor has 
another agent been appointed to represent the Veteran.  The 
Board will therefore assume that the Veteran is representing 
himself in this action.

In February 2007, the Board adjudicated the claim for an 
increased rating for tinnitus and remanded the remaining 
issues on appeal for additional development and adjudication.

A March 2008 rating decision increased the Veteran's 
bilateral hearing loss disability rating to 40 percent 
beginning on November 14, 2007, the date of his most recent 
audiology examination.

The PTSD increased rating claim and TDIU claim are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. For the period prior to November 14, 2004, the Veteran 
demonstrated Level VI hearing in his right ear and Level IV 
hearing in his left ear.

2. For the period after November 14, 2004, the Veteran 
demonstrated Level VIII hearing loss in his right ear and 
Level VII hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met for the period prior 
to November 14, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2008).

2.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met for the period 
beginning November 14, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.85, 4.86, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the Veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The Veteran was provided with a March 2007 letter in which 
the Appeals Management Center notified him that to 
substantiate his increased ratings claim, the evidence needed 
to show that the disability had worsened.  This letter told 
him what evidence VA would obtain, and what evidence he was 
expected to provide.  The letter also notified the Veteran 
that he should submit any relevant evidence in his 
possession.  This letter met the duty to notify the Veteran 
in accordance with Pelegrini.

The March 2003 VCAA letter notified the Veteran that medical 
evidence could be submitted to substantiate his claim and 
provided specific examples.  This letter stated that such 
evidence should describe a worsening of the Veteran's 
impairment.  It also notified the Veteran that VA had 
requested information from his previous employer, thereby 
notifying him that the effect of his disabilities on his 
employment was relevant.  This letter was provided to the 
Veteran prior to the initial adjudication of his claims.

The March 2007 letter told the Veteran that he should 
substantiate the claim with evidence of the impact of the 
disability on employment or with lay statements from 
individuals with personal knowledge that his condition had 
worsened.  The letter also provided notice with regard to 
rating schedule and how ratings were assigned.  He was not 
provided with VCAA notice that he could substantiate the 
claim with evidence of the impact of his disability on daily 
life until the March 2008 SSOC.  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
his daily life.  During both his April 2003 and November 2007 
audiology examinations, the Veteran indicated that he had 
difficulties hearing while using the telephone.  He reported 
difficulties hearing in crowds and in instances when there is 
"background noise" during his April 2003 examination, and 
that he must turn the television volume up loud to hear and 
that he "misses parts of words" during his November 2007 
examination.

Although the Veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, this 
information was contained in his March 2004 statement of the 
case (SOC) and March 2008 SSOC.  The SOC or SSOC could not 
provide VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  It should, however, have put the 
Veteran on notice as to what was needed.  See Gallegos v. 
Peake, No. 05-2920 (U.S. Vet. App. Dec. 31, 2008) (holding 
that although notice under 38 C.F.R. § 3.304(f)(3) was 
required prior to adjudication of the claim, notice in the 
statement of the case was not prejudicial).

The Veteran had a meaningful opportunity to participate in 
the adjudication of the claim after the notice was provided.  
He submitted a substantive appeal to the Board in March 2004 
providing argument in support of his claim as well as a Brief 
to the CVAC providing additional argument.  This case was 
remanded by the Board in February 2007 for additional 
development and an SSOC was not issued until May 2009, over 
two years later.  The Veteran was awarded an opportunity 
during this time to submit additional evidence and argument 
in support of his claim.

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency with 
regard to the March 2007 letter was cured by readjudication 
of the claim in a May 2009 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 499 F.3d 1399 (Fed. Cir. 
2007).

In addition, the May 2009 SSOC reflects readjudication of the 
claim after the issuance of the March 2007 letter and the 
March 2008 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of this notice.  See Shinseki v. 
Sanders, No. 07-1209, --- S. Ct. ---, 2009 WL 1045952 (U.S. 
Apr. 21, 2009); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).  

Therefore, the Board finds that the duty to notify the 
Veteran regarding is claim for an increased evaluation for 
his bilateral hearing loss have been met.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his increased rating claim. The Veteran's VA treatment 
records have been obtained.   He has been afforded two VA 
audiology examinations and sufficient medical opinions have 
been provided, including a description of the functional 
effects of the Veteran's hearing loss.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  As noted above, the most 
recent examiner noted the Veteran's reports of difficulty 
hearing the telephone and watching television.  No other 
relevant evidence has been reported.

As the Veteran has not indicated that he has any additional 
pertinent information to provide, the Board may proceed with 
consideration of the Veteran's claim.

Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Under the rating criteria, the method of rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

A VA auditory examination was conducted in April 2003.  The 
Veteran complained of having difficulty hearing in crowds, 
where there was background noise or while using the 
telephone.  He reported a history of occupational noise 
exposure due to his use of using coal mining heavy equipment 
for 31 years, and noted that mandatory hearing protection was 
not instituted until 1985.  He had been laid-off from this 
job the previous October and reported that he now was unable 
to "get a job because of his hearing."  He had been 
provided hearing aides but noted that they were ineffective 
in assisting with his high frequency hearing difficulties.  

Puretone thresholds were:

Hertz	1,000	2,000	3,000	4,000	Average

Right	20	85	95	105	76
Left	 	15	40	85	90	57

 Speech audiometry revealed right ear speech recognition 
ability of 80 and left ear speech recognition ability of 76 
percent.

The Veteran underwent a second VA auditory examination in 
November 2007.  He reported difficulties hearing the 
television, using the telephone, and missing "parts of 
words" due to his hearing difficulties.  He also reported 
using hearing aids for the past several years with little 
success.  

Hertz	1,000	2,000	3,000	4,000	Average

Right	15	90	100	100	76.25
Left	 	15	60	90	90	63.75

Speech audiometry revealed bilateral speech recognition 
ability of 64 percent.  The examiner opined that the Veteran 
would still be employable based on his hearing ability, but 
would present with some difficulty understanding speech 
clearly in "all but ideal listening environments" and would 
that his ability to communicate would be impaired.  It was 
suggested that the Veteran work at a job that did not require 
frequent communication.

Using Table VI, the Veteran's April 2003 audiology 
examination reveals Level V hearing in the right ear and 
Level IV hearing in the left ear, warranting a 10 percent 
disability rating.  The results of this examination also meet 
the criteria for an exceptional pattern of hearing 
impairment.  Table VIA guidelines result in Level VI hearing 
in the right ear and Level IV hearing in the left ear.  Under 
4.86(b), these results warrant a 20 percent disability 
rating.  See 38 C.F.R. §§ 4.85(c), 4.86(b).

However, the November 2007 audiology examination revealed 
worsened hearing.  These examination results revealed Level 
VII hearing in the right ear and Level VI hearing in the left 
ear, warranting a 30 percent disability rating.  These 
examination results also meet the criteria for an exceptional 
pattern of hearing impairment.  Table VIA guidelines result 
in VIII hearing in the right ear and Level VII hearing in the 
left ear.  Under 4.86(b), a 40 percent disability evaluation 
is warranted beginning on November 14, 2007.  See 38 C.F.R. 
§§ 4.85, 4.86(b)

There is no evidence that the Veteran's hearing loss meets 
the criteria for an evaluation in excess of 40 percent.  38 
C.F.R. §§ 4.7, 4.21.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by moderate hearing 
impairment.  The rating criteria contemplate this impairment.  
Hence, referral for consideration of an extraschedular rating 
is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



REMAND

During his December 2007 VA psychiatric examination, the 
Veteran indicated that he was receiving individual counseling 
at the Veteran's Center and was receiving psychiatric 
consultation at the VA.  Treatment records from the Veteran's 
Center are not located in the claims file.  VA treatment 
records dated through March 2003 are located in the claims 
file and the December 2007 examiner indicated that he had 
reviewed the Veteran's claims file and treatment records.

As updated treatment records are pertinent to the remaining 
claims, they must be obtained.  38 U.S.C.A. § 5103A.

In its previous remand, the Board sought an opinion from a VA 
psychiatric examiner as to whether PTSD in conjunction with 
the other service connected disabilities would preclude 
gainful employment.  The Veteran underwent a VA psychiatric 
examination in December 2007, and the examiner provided an 
opinion as to the impact of PTSD on employment, but not in 
conjunction with the other service connected disabilities.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should obtain copies of 
the Veteran's VA treatment records, 
including copies of his treatment records 
from the Logan Veteran's Center, dated 
from March 2003 through the present.

2.  The examiner who provided the December 
2007, psychiatric examination should 
review the claims folder, including any 
newly acquired treatment records, to 
determine whether any revisions to the 
December 2007 are necessary to reflect the 
severity of the Veteran's PTSD or to the 
opinion as whether his PTSD renders him 
unable to secure or follow a substantially 
gainful occupation consistent with his 
education and work experience. 

The examiner should also provide an 
opinion as to whether PTSD in conjunction 
with bilateral hearing loss and tinnitus 
would preclude the Veteran from 
maintaining gainful employment for which 
his education and occupational experience 
would otherwise qualify him.

A review of the claims folder should be 
noted in the examination report.  A 
rationale for any opinion should be 
provided.  If additional examinations are 
deemed necessary, they should be 
conducted.  If the examiner who conducted 
the December 2007 examination is 
unavailable another qualified examiner 
should review the claims folder and 
provide the necessary opinions.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


